                                    Case 19-40279-KKS                        Doc 39         Filed 06/06/19            Page 1 of 30




 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-40279
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 6, 2019                            X /s/ Jianping Zheng
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jianping Zheng
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                           Case 19-40279-KKS                                    Doc 39                Filed 06/06/19                         Page 2 of 30
 Fill in this information to identify the case:

 Debtor name            General Capacitor, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-40279
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           990,480.61

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           990,480.61


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           186,438.24


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            25,662.05

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           516,828.82


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             728,929.11




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-40279-KKS                    Doc 39      Filed 06/06/19          Page 3 of 30
 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-40279
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         Checking                                                                 $1,300.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,300.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Utility Deposit with City Of Tallahassee. Amount owed to Debtor is unknown because
           7.1.     electricity bill is owed                                                                                                         Unknown




           7.2.     Deposit into Leon County Clerk Registry - subject to interest of former landlord                                                $15,115.95



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 19-40279-KKS                      Doc 39       Filed 06/06/19       Page 4 of 30

 Debtor         General Capacitor, LLC                                                           Case number (If known) 19-40279
                Name



 9.        Total of Part 2.                                                                                                              $15,115.95
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Activated carbon
           materials; copper foils;
           al laminate films;
           electrolyte; lithium;
           separator; tabs; finished
           positive electrodes
           made from
           manufacturing line                         4/30/19                             Unknown       Comparable sale                        $9,064.66




 23.       Total of Part 5.                                                                                                                $9,064.66
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-40279-KKS                    Doc 39      Filed 06/06/19       Page 5 of 30

 Debtor         General Capacitor, LLC                                                        Case number (If known) 19-40279
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Approx 15 Dell laptops; GAMRY Reference
           3000 with 30k booster (test equipment); MKL
           High Current Tester; Dell desktop (for
           GAMRY); high curren Neware tester; Approx 6
           dell desktops with monitors; Low Current
           Neware tester; dell optiplex desktop; Arbin
           tester; frontier play air tight trunk; Roling mill;
           Sartorius Entris 224-15 analytical balance;
           velleman 3D printer; Ender 3D printer; 2
           factory floor desktops; air tight carrying cases
           (20); weighing system; medium tool box;
           assortment of bushings & fittings; black Bull
           4.5" bank saw; Dremel 3000 polisher; Ryobi
           Belt Sander; wine refrigerator; fingerprint time
           clock; Royal HG12X paper shredder;
           webcam/speaker; approx 5 printers                                           Unknown       Liquidation                          $15,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $15,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-40279-KKS                    Doc 39      Filed 06/06/19       Page 6 of 30

 Debtor         General Capacitor, LLC                                                        Case number (If known) 19-40279
                Name

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Electrode Manufacturing Line, which consists
           of:
           Fitzpatrick Mill; V-Blender; 20 Gallon Parts
           Washer; V-Blender; Jet mill Machine;
           Electrode Film Mill Machine; Xian Tiger
           Coating Machine; Xian Tiger Laminator
           Machine; Dussenberry Slitter; Electrode
           storage rack large; Electrode sotrage rack
           small                                                                       Unknown       Liquidation                         $250,000.00


           Lithium Ion Capacitor (Battery) Production
           Equipment, which consists of:
           Pouch electrolyte machine; LDHY300 Naknor
           Laminator; Large Drying Oven; Automatic
           stacking machine; carver manual press;
           AirScience ductless fume hood; negative
           electrode cutter; negative electrode roll press;
           negative electrode blanking machine; tab
           pre-welder; lead tab welder; puch end sealing
           machine; pouch sealing (3 side) machine;
           pouch degassing and resealing machine; 3
           mitutuyo micrometer; MRX automated
           press/electrode puncher; 3 thermo scientific
           heratherm ovens; VWR vacuum; small cell
           pouch sealer; MSK-111A-L stacking machine;
           Old carver press; MSK HRP MR100B roller
           press; gelon winding machine; TW-3A vacuum
           pump; foot heat sealing machine; 4 Edwards
           vacuum pumps; Husky portable air pump;
           inert gas purification system; 4 VAC glovebox
           modules, 2 evacuators, and oven; 2 uline
           pallet jacks; tosei vacuum sealer; 2 VWR
           Ovens medium; dongguan taichang
           automation continuous cold-hot press; pouch
           forming machine; pouch trimming and folding
           machine; positive electrode roll press; positive
           electrode blanking machine; pouch cutter;
           positive electrode cutter; 2 VWR Ovens small;
           jetstamp graphic 970                                                        Unknown       Liquidation                         $700,000.00




 51.       Total of Part 8.                                                                                                          $950,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-40279-KKS                    Doc 39      Filed 06/06/19       Page 7 of 30

 Debtor         General Capacitor, LLC                                                        Case number (If known) 19-40279
                Name


               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Patents: 1) High Performance Lithium-Ion
            Capacitor Laminate Cells; 2) Wide Operating
            temperature range electrolytes for lithium-ion
            capacitors achieving high performance.

            Patent Applications submitted: 1) Process for
            Lithium Loaded Electrode manufacturing for
            lithium-ion capacitors; 2) method of negative
            electrode pre-lithiation for lithium-ion
            capacitors; 3) lithium-ion capacitor; 4) novel
            ultra-thin lithium-ion capacitor with ultra high
            power performance; 5) Hybrid lithium-ion
            battery capacitor (H-LIBC) energy storage
            devices.

            3 trade secrets                                                            Unknown                                              Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-40279-KKS                    Doc 39      Filed 06/06/19       Page 8 of 30

 Debtor         General Capacitor, LLC                                                       Case number (If known) 19-40279
                Name



 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                      Case 19-40279-KKS                              Doc 39             Filed 06/06/19                Page 9 of 30

 Debtor          General Capacitor, LLC                                                                              Case number (If known) 19-40279
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $15,115.95

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $9,064.66

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $950,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $990,480.61           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $990,480.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                      Case 19-40279-KKS                     Doc 39           Filed 06/06/19         Page 10 of 30
 Fill in this information to identify the case:

 Debtor name          General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)              19-40279
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Conwell Business Law                          Describe debtor's property that is subject to a lien                 $186,438.24                  Unknown
        Creditor's Name                               All Assets
        12610 Race Track Road
        Suite 200
        Tampa, FL 33626
        Creditor's mailing address                    Describe the lien
                                                      UCC filings - Attorneys' fees owed
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018-2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $186,438.24

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-40279-KKS                          Doc 39             Filed 06/06/19              Page 11 of 30
 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)           19-40279
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $15,692.18           $15,692.18
           Davis George Moye                                         Check all that apply.
           518 Short St                                                 Contingent
           Tallahassee, FL 32308                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $1,747.04          $1,747.04
           Jin Yan                                                   Check all that apply.
           2350 Phillips Rd                                             Contingent
           Apt. 6201                                                    Unliquidated
           Tallahassee, FL 32308                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   26238                                 Best Case Bankruptcy
                                  Case 19-40279-KKS                           Doc 39             Filed 06/06/19                Page 12 of 30
 Debtor       General Capacitor, LLC                                                                          Case number (if known)          19-40279
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $560.50     $560.50
           Jonathan Hernandez                                        Check all that apply.
           1610 Donald St.                                              Contingent
           Unit 1                                                       Unliquidated
           Jacksonville, FL 32205                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,027.69    $3,027.69
           Wanjun Cao                                                Check all that apply.
           1744 Columbia Rd                                             Contingent
           Boston, MA 02127                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $4,634.64    $4,634.64
           Xujie Chen                                                Check all that apply.
           21 Drydock Ave                                               Contingent
           8th Floor                                                    Unliquidated
           Suite 820E                                                   Disputed
           Boston, MA 02210
           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $603.72
           AFLAC                                                                       Contingent
           Attn: Bankruptcy Dept.                                                      Unliquidated
           1932 Wynnton Rd.                                                            Disputed
           Columbus, GA 31999
                                                                                   Basis for the claim:     Insurance premiums
           Date(s) debt was incurred 2018
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $240.62
           Airgas Usa, LLC                                                             Contingent
           P.O. Box 532609                                                             Unliquidated
           Atlanta, GA 30353                                                           Disputed
           Date(s) debt was incurred     2018                                      Basis for the claim:     Machinery Rental
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39          Filed 06/06/19                 Page 13 of 30
 Debtor       General Capacitor, LLC                                                                  Case number (if known)            19-40279
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,630.34
          Alvarez & Marsal                                                      Contingent
          1111 Third Avenue                                                     Unliquidated
          Suite 2450                                                            Disputed
          Seattle, WA 98101
                                                                             Basis for the claim:    Litigation expert
          Date(s) debt was incurred      2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,262.25
          AMWAT Moving Warehousing Storage                                      Contingent
          319 Ross Road                                                         Unliquidated
          Tallahassee, FL 32305                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Moving and storage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,327.33
          ATX Forensics                                                         Contingent
          PO Box 110026                                                         Unliquidated
          Bradenton, FL 34211                                                   Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Investigators and litigation experts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,370.73
          Bank of America                                                       Contingent
          P.O. Box 851001                                                       Unliquidated
          Dallas, TX 75285-1001                                                 Disputed
          Date(s) debt was incurred 2018-2019
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,089.21
          City of Tallahassee Utilities                                         Contingent
          300 South Adams Street                                                Unliquidated
          Tallahassee, FL 32303                                                 Disputed
          Date(s) debt was incurred 2018-2019
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $465.34
          Comcast                                                               Contingent
          P.O. Box 105257                                                       Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Phone and internet
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43.82
          Crystal Springs                                                       Contingent
          4825 Woodlane Cir                                                     Unliquidated
          Suite 500                                                             Disputed
          Tallahassee, FL 32303
                                                                             Basis for the claim:    Bottled water
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39          Filed 06/06/19                 Page 14 of 30
 Debtor       General Capacitor, LLC                                                                  Case number (if known)            19-40279
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,498.28
          CS Disco                                                              Contingent
          PO Box 670533                                                         Unliquidated
          Dallas, TX 75267-0533                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    LItigation support software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Dacar Fire Protection Services                                        Contingent
          1755 Commerce Blvd                                                    Unliquidated
          Midway, FL 32343                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Testing on fire suppression system
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,228.00
          Doris Maloy, Leon County Tax Collector                                Contingent
          PO Box 1835                                                           Unliquidated
          Tallahassee, FL 32302                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Property tax
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,750.00
          Edington Peel & Associates                                            Contingent
          1317 F Street, NW                                                     Unliquidated
          Suite 200                                                             Disputed
          Washington, DC 20004
                                                                             Basis for the claim:    Lobbying Fees
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Enertrode, Inc. & Linda Zhong                                         Contingent
          c/o Michael W. Battin, Esq.                                           Unliquidated
          Navigato & Battin, LLP
                                                                                Disputed
          755 West A Street, Suite 150
          San Diego, CA 92101                                                                Jury Verdict/Final Judgment *** The amount owed
                                                                             Basis for the claim:

          Date(s) debt was incurred 2019
                                                                             pursuant to the Final Judgment was satisfied post-petition by a
                                                                             non-debtor party
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30.63
          FedEx                                                                 Contingent
          P.O. Box 1140                                                         Unliquidated
          Memphis, TN 38101                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Shipping services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,000.00
          Florida State Research Foundation
          2000 Levy Ave                                                         Contingent
          Building A                                                            Unliquidated
          Suite 351                                                             Disputed
          Tallahassee, FL 32310
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39          Filed 06/06/19                 Page 15 of 30
 Debtor       General Capacitor, LLC                                                                  Case number (if known)            19-40279
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $210,620.00
          Florida State University Sponsored                                    Contingent
          Research Administration                                               Unliquidated
          874 Traditions Way                                                    Disputed
          Tallahassee, FL 32304
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,781.66
          General Interpreters                                                  Contingent
          Attn: Jeffrey Chen                                                    Unliquidated
          3550 Esplanade Way                                                    Disputed
          Suite 11208
          Tallahassee, FL 32311                                              Basis for the claim:    Court translator for litigation
          Date(s) debt was incurred 2018
                                                                             *name changed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107.50
          Georgia-Florida Burglar Alarm Company                                 Contingent
          1974 Commonweath Ln                                                   Unliquidated
          Tallahassee, FL 32303                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Alarm for facilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $562.93
          Guardian Insurance                                                    Contingent
          PO Box 981572                                                         Unliquidated
          El Paso, TX 79998-1572                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Dental insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,300.00
          Hamilton Leasing Partnership LLP                                      Contingent
          c/o Thrasher Law Firm                                                 Unliquidated
          908 North Gadsden Street                                              Disputed
          Tallahassee, FL 32303-6316
                                                                                              Lease arrears owed to former landlord - $15,115.95 is
                                                                             Basis for the claim:
          Date(s) debt was incurred 2019
                                                                             currently in the Leon County Court registry
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,623.70
          John Miller Enterprises Inc.                                          Contingent
          23500 Mercantile Rd                                                   Unliquidated
          Suite K                                                               Disputed
          Beachwood, OH 44122
                                                                             Basis for the claim:    Litigation expert
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,290.00
          Keith Lawson Services, LLC                                            Contingent
          PO Box 37309                                                          Unliquidated
          Tallahassee, FL 32315                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    HVAC maintenance and repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39          Filed 06/06/19                 Page 16 of 30
 Debtor       General Capacitor, LLC                                                                  Case number (if known)            19-40279
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.33
          Marpan                                                                Contingent
          PO Box 2068                                                           Unliquidated
          Tallahassee, FL 32316-2068                                            Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Dumpster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,933.06
          Mitchell Expenses                                                     Contingent
          1400 South Margate Street                                             Unliquidated
          Chandler, AZ 85286                                                    Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Litigation expert
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,449.05
          Perry Narancic, Esq.
          LexAnalytica, PC                                                      Contingent
          2225 E. Bayshore Road                                                 Unliquidated
          Suite 200                                                             Disputed
          Palo Alto, CA 94303
                                                                             Basis for the claim:    Legal Fees and costs
          Date(s) debt was incurred 2018-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,198.08
          Premium Assignment Corporation                                        Contingent
          3552 Thomasville Road                                                 Unliquidated
          Suite 400                                                             Disputed
          Tallahassee, FL 32309
                                                                             Basis for the claim:    Property insurance
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127.40
          Principal Life Insurance Company                                      Contingent
          c/o CFO                                                               Unliquidated
          200 E Gaines St                                                       Disputed
          Tallahassee, FL 32399
                                                                             Basis for the claim:    Employee life insurance
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,210.00
          United Fire Protection, Inc.                                          Contingent
          3247 Tech Drive N                                                     Unliquidated
          Saint Petersburg, FL 33716                                            Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Refill to dry room fire suppression system
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.91
          Vector Security Inc.                                                  Contingent
          PO Box 894462                                                         Unliquidated
          Cleveland, OH 44101-6462                                              Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Facilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39          Filed 06/06/19                   Page 17 of 30
 Debtor       General Capacitor, LLC                                                                  Case number (if known)            19-40279
              Name

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $12,753.93
           Warren Averett                                                       Contingent
           101 Monroe Street NE                                                 Unliquidated
           Huntsville, AL 35801                                                 Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Accounting services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Greenberg Traurig, P.A.
           101 East College Avenue                                                                    Line     3.17
           Post Office Drawer 1838
                                                                                                             Not listed. Explain
           Tallahassee, FL 32302


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      25,662.05
 5b. Total claims from Part 2                                                                            5b.    +     $                     516,828.82

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        542,490.87




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                  Case 19-40279-KKS                  Doc 39      Filed 06/06/19            Page 18 of 30
 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-40279
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-40279-KKS                  Doc 39   Filed 06/06/19            Page 19 of 30
 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-40279
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Dr. Jianping                      PO Box 463                                        Conwell Business                   D   2.1
             Zheng                             Tallahassee, FL 32302-0463                        Law                                E/F
                                                                                                                                    G




    2.2      Dr. Jianping                      PO Box 463                                        Enertrode, Inc. &                  D
             Zheng                             Tallahassee, FL 32302-0463                        Linda Zhong                        E/F       3.14
                                                                                                                                    G




    2.3      General                                                                             Conwell Business                   D   2.1
             Capacitor Co. Ltd                                                                   Law                                E/F
                                                                                                                                    G




    2.4      General                                                                             Conwell Business                   D   2.1
             Capacitor                                                                           Law                                E/F
             International, Inc.
                                                                                                                                    G




    2.5      Wanjun Cao                        1744 Columbia Rd                                  Conwell Business                   D   2.1
                                               Boston, MA 02127                                  Law                                E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case 19-40279-KKS                  Doc 39   Filed 06/06/19        Page 20 of 30

 Debtor       General Capacitor, LLC                                                    Case number (if known)   19-40279


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Wanjun Cao                        1744 Columbia Rd                              Enertrode, Inc. &              D
                                               Boston, MA 02127                              Linda Zhong                    E/F       3.14
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19             Page 21 of 30



 Fill in this information to identify the case:

 Debtor name         General Capacitor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-40279
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $72,118.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $500,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,467,343.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 19-40279-KKS                         Doc 39       Filed 06/06/19             Page 22 of 30
 Debtor       General Capacitor, LLC                                                                    Case number (if known) 19-40279



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Enertrode, Inc., et al, v.                        Breach of                  US District Court - ND                       Pending
               General Capacitor, LLC, et al.                    Contract/Trade             California                                   On appeal
               16-cv-02458-HSG                                   Secret
                                                                                                                                         Concluded


       7.2.    Hamilton Leasing Partnership                      Eviction                   Leon County Court                            Pending
               LLP v. General Capacitor,                                                    301 S Monroe St.                             On appeal
               LLC                                                                          Tallahassee, FL 32301
                                                                                                                                         Concluded
               2019 CC 655

       7.3.    Florida State University Board                    Contract                   Leon County Circuit Court                    Pending
               of Trustees v. General                                                       301 S Monroe St                              On appeal
               Capacitor, LLC, et al.                                                       Tallahassee, FL 32301
                                                                                                                                         Concluded
               2019 CA 465

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-40279-KKS                         Doc 39          Filed 06/06/19              Page 23 of 30
 Debtor        General Capacitor, LLC                                                                       Case number (if known) 19-40279




           None

               Recipient's name and address                      Description of the gifts or contributions                 Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Fire in former location of                                $18,219                                                   Fall 2018                 Unknown
       operations


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Bruner Wright, P.A.
                2810 Remington Green Circle                                                                                    February
                Tallahassee, FL 32308                                Attorney Fees                                             19, 2019            $20,000.00

                Email or website address
                twright@brunerwright.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers       Total amount or
                                                                                                                         were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                    Date transfer       Total amount or
               Address                                           payments received or debts paid in exchange               was made                     value

 Part 7:       Previous Locations
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19             Page 24 of 30
 Debtor      General Capacitor, LLC                                                                     Case number (if known) 19-40279




14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19             Page 25 of 30
 Debtor      General Capacitor, LLC                                                                     Case number (if known) 19-40279




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       AMWAT Moving Warehousing Storage                              Davis George Moye & Dr.              80% of the physical assets             No
       319 Ross Road                                                 Jianping Zheng                                                              Yes
       Tallahassee, FL 32305                                         P.O. Box 463
                                                                     Tallahassee, FL
                                                                     32302-0463

       Stadium Property Rentals                                      Davis George Moye & Dr.              20% of physical assets                 No
       4243, 1309 Jackson Bluff Road                                 Jianping Zheng                                                              Yes
       Tallahassee, FL 32304                                         P.O. Box 463
                                                                     Tallahassee, FL
                                                                     32302-0463



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19              Page 26 of 30
 Debtor      General Capacitor, LLC                                                                     Case number (if known) 19-40279



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Warren Averett                                                                                                             2017-present
                    101 Monroe St NE
                    Huntsville, AL 35801

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       General Capacitor Co.,                         132-1 Hamilton Park Dr.                             Owner                                         100
       Limited                                        Tallahassee, FL 32304




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19             Page 27 of 30
 Debtor      General Capacitor, LLC                                                                     Case number (if known) 19-40279



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dr. Jianping Zheng                             PO Box 463                                          Director
                                                      Tallahassee, FL 32302-0463



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                              5/25/18 -
       .    Jianping Zheng                                                                                               $475.96
               PO Box 463                                                                                                1/15/19 -         Expense
               Tallahassee, FL 32302-0463                        $5,156.89                                               $4,690.93         reimbursment

               Relationship to debtor
               Director/Board Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 19-40279-KKS                       Doc 39         Filed 06/06/19             Page 28 of 30
 Debtor      General Capacitor, LLC                                                                     Case number (if known) 19-40279



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 6, 2019

 /s/ Jianping Zheng                                                     Jianping Zheng
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case 19-40279-KKS                     Doc 39     Filed 06/06/19          Page 29 of 30
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Florida
 In re       General Capacitor, LLC                                                                           Case No.      19-40279
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 20,000.00
             Prior to the filing of this statement I have received                                        $                 20,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 6, 2019                                                                /s/ Byron W. Wright III
     Date                                                                        Byron W. Wright III 118971
                                                                                 Signature of Attorney
                                                                                 Bruner Wright, P.A.
                                                                                 2810 Remington Green Circle
                                                                                 Tallahassee, FL 32308
                                                                                 (850) 385-0342 Fax: (850) 270-2441
                                                                                 twright@brunerwright.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                  Case 19-40279-KKS                     Doc 39        Filed 06/06/19   Page 30 of 30




                                                               United States Bankruptcy Court
                                                                     Northern District of Florida
 In re      General Capacitor, LLC                                                                      Case No.   19-40279
                                                                                  Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 6, 2019                                              /s/ Jianping Zheng
                                                                       Jianping Zheng/Director
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
